Citation Nr: 0427062	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  98-17 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a November 1988 rating decision denying entitlement 
to service connection for bilateral hearing loss and tinnitus 
was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969, from June 1974 to June 1978, and again from December 
1982 to December 1983.  He also had periods of active Reserve 
duty.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which found that clear and 
unmistakable error had not been committed by the RO in a 
November 1988 rating decision denying entitlement to service 
connection for bilateral hearing loss and tinnitus.

The Board notes that the veteran requested at his October 
1998 RO hearing that the issue of whether he had submitted 
new and material evidence to reopen the previously denied 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus be considered.  This issue does not 
appear to have been considered by the RO and is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The correct facts, as they were known at the time of the 
November 1988 rating decision, were before the adjudicator at 
the time of the decision and the statutory and regulatory 
provisions extant at the time of the November 1988 rating 
decision were correctly applied in denying entitlement to 
service connection for bilateral hearing loss and tinnitus.

2.  The November 1988 rating decision denying entitlement to 
service connection for bilateral hearing loss and tinnitus 
did not contain factual or legal errors of such magnitude, 
individually or cumulatively, that a different outcome would 
have to have been reached in their absence.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the November 17, 
1988 rating decision denying entitlement to service 
connection for bilateral hearing loss and tinnitus.  38 
C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) are not applicable to claims of clear and 
unmistakable error (CUE) in an RO determination.  See Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are 
not conventional appeals, but requests for revisions of 
previous decisions.  See Disabled American Veterans v. Gober, 
234 F.3d 682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 
F.3d 1298, 1300 (Fed. Cir. 1998).  Thus, the moving party 
bears the burden of presenting allegations of error which 
existed at the time of the decision alleged to be the product 
of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).  As a consequence, notifying an appellant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.

Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  A pre-existing disease will be 
presumed to have been aggravated by military service when 
there is an increase in disability during such service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
Sections 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

Background

The veteran participated in ROTC prior to being inducted into 
the United States Army.  In February 1967, he underwent 
audiological evaluation and pure-tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-5
-
15
LEFT
-5
-10
-10
-
20

The veteran was inducted into the United States Army in July 
1967 and was not found to have a hearing disability at that 
time.  His records include an audiological evaluation 
performed in August 1967 showing pure-tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
-
25
LEFT
15
15
15
-
25

The veteran performed duties in the infantry and was 
honorably discharged in July 1969 as a Second Lieutenant.  
Upon audiological evaluation performed at the time of 
discharge, pure-tone thresholds, in decibels, were recorded 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
10
15
15
10
LEFT
15
5
0
0
25

The discharge examination report does not include a diagnosis 
of either hearing loss or tinnitus.  

Audiological evaluation performed for active duty Reserve 
service in October 1972 resulted in findings of pure-tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
0
LEFT
20
0
0
-
5

The veteran entered active duty with the United States Coast 
Guard in June 1974.  Unfortunately, his service medical 
records do not include an entrance examination report.  In 
June 1975, however, the veteran presented for an audiological 
examination, stating that he had a three to four year history 
of high frequency hearing loss and was exposed to acoustic 
trauma during his period of service in the Army.  He was 
found to have high frequency sensorineural hearing loss with 
speech recognition within normal limits.  Upon discharge 
examination performed in March 1978, pure-tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
80
LEFT
5
5
10
45
65

The veteran submitted an application for VA compensation 
benefits in May 1988, asserting that he sustained a hearing 
loss during his first period of active service as well as his 
second period of active service and later National Guard 
duty.  In conjunction with this claim, the RO obtained 
private treatment records dated in November 1985 reflecting a 
diagnosis of moderate to moderately severe bilateral 
precipitously sloping sensorineural hearing loss with a 
history of noise exposure and current episodic occupational 
noise exposure.  VA treatment records were also obtained, 
including a February 1988 audiological evaluation showing 
bilateral high frequency sensorineural hearing loss.

In August 1988, the veteran underwent VA examination and 
complained of hearing loss and ringing in both ears.  Upon 
audiological evaluation, pure-tone thresholds, in decibels, 
were recorded as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
75
100
LEFT
15
10
15
70
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 90 percent in the left ear.  
Bilateral mild to severe sensorineural hearing loss and 
intermittent tinnitus were diagnosed.  The examiner, however, 
did not render an opinion as to the etiology of the veteran's 
hearing loss and tinnitus.

Based on the evidence as outlined above, the RO determined in 
a November 17, 1988 rating decision that there was no 
evidence of hearing loss having its inception during the 
veteran's first period of active service or within one year 
of discharge from his first period of service, that there was 
no evidence of aggravation of a pre-existing hearing loss 
during his second period of service, and that there was no 
evidence of tinnitus during any period of service.

In February 1997, the veteran asserted that clear and 
unmistakable error had been committed by the RO in denying 
his claims in November 1988.  He specifically stated, through 
his representative, that he did not have a hearing loss prior 
to his second period of service and that his hearing 
complaints began in 1975.  During the course of this claim, 
however, the veteran has testified before both an RO hearing 
officer and the Board that his hearing loss and tinnitus 
began during his first period of active service and that it 
has progressively worsened since that time.

Analysis

Given the evidence as outlined above, the Board finds that 
the November 1988 decision does not contain clear and 
unmistakable error because the correct facts, as they were 
known at the time of the November 1988 rating decision, were 
before the adjudicator at the time of the decision and the 
statutory and regulatory provisions extant at that time were 
correctly applied in denying entitlement to service 
connection for bilateral hearing loss and tinnitus.  
Additionally, the November 1988 rating decision does not 
contain factual or legal errors of such magnitude, 
individually or cumulatively, that a different outcome would 
have to have been reached in their absence.

At the time of the November 1988 rating decision, the facts 
presented were that the veteran entered his first period of 
service with mild hearing loss not diagnosed as a disability, 
that he was discharged from that period of service with 
similar findings and no diagnosed disability, and that he was 
found to have high frequency hearing loss during his second 
period of active service after relating a three to four year 
history of hearing loss.  The veteran has since testified 
that he may have miscalculated when he told the audiologist 
in 1975 that he had experienced a hearing loss for three to 
four years; however, that evidence was not of record in 1988 
and the RO denied the claim on the evidence that suggested 
that the veteran's loss of hearing acuity began during the 
timeframe in-between his Army service ending in 1969 and his 
Coast Guard service beginning in 1974.  There was no medical 
opinion of record at the time of the 1988 rating decision 
that the veteran's hearing loss and/or tinnitus was a result 
of service, either directly or through aggravation of a pre-
existing condition.  

The veteran's claim that clear and unmistakable error was 
committed appears to be based on a difference of opinion, 
which simply does not rise to the level of clear and 
unmistakable error.  Furthermore, in order to declare clear 
error, it would be incumbent now to conclude that because 
either a service department physician or the VA examiner in 
August 1988 did not make a finding regarding the etiology of 
the veteran's hearing loss, the RO in 1988 could not have 
properly relied on the evidence presented of no hearing 
disability upon discharge from service in July 1969, a 
history related by the veteran of hearing loss beginning 
during a timeframe when he was not in service, and the 
absence of evidence of tinnitus during service.  To set aside 
the RO's November 1988 rating decision on such a rationale 
would unquestionably elevate procedure over substance because 
the RO did not seek a medical opinion linking current 
disability to service.  Consequently, the Board must deny the 
veteran's claim because, as noted above, VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

ORDER

Clear and unmistakable error having not been committed in the 
November 17, 1988, rating decision denying entitlement to 
service connection for bilateral hearing loss and tinnitus, 
the veteran's appeal is denied.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



